Citation Nr: 1749620	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-28 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a bilateral hearing loss disability, and if so, whether service connection for a bilateral hearing loss disability is warranted.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for tinnitus, and if so, whether service connection for tinnitus is warranted.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for neurological impairment of the left upper extremity, to include nerve compression syndrome and carpal tunnel syndrome of the median and ulnar nerves of the left wrist and elbow, and if so, whether service connection is warranted.  

4.  Entitlement to service connection for residuals of a left hand injury other than neurological impairment.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to a compensable disability rating for the service-connected flexion deformity of the left fifth finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1974.

This case is before the Board of Veterans' Appeals (Board) on appeal from June 2012 and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the June 2012 rating decision, the RO denied service connection for a sleep disorder; and, denied a claim of service connection for tinnitus because new and material evidence sufficient to reopen a previously denied claim of service connection for tinnitus had not been received.  

In the October 2014 rating decision, the RO denied a compensable disability rating for the service-connected flexion deformity of the left fifth finger; denied service connection for a left hand disability; and, determined that new and material evidence had not been received sufficient to reopen previously denied claims of service connection for bilateral hearing loss, nerve compression syndrome of the median and ulnar nerves of the left wrist, and carpal tunnel syndrome.  

In May 2017, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  At the hearing, the Veteran testified that all of his claims involving the left wrist and left hand stemmed from the same in-service left hand/wrist injury.  Accordingly, and for the sake of clarity, the Board has recharacterized the issues regarding the left hand/wrist and upper extremity to account for both neurological, and non-neurological impairment.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue(s) of service connection for the non-neurological residuals of a left hand injury; and, the reopened claim of service connection for neurological impairment of the left upper extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his May 16, 2107 videoconference hearing and via correspondence dated the same; and, prior to the promulgation of a decision in the appeal, the Veteran indicated his request to withdraw from appellate status the issue of entitlement to a compensable disability rating for the service-connected flexion deformity of the left fifth finger.  

2.  In a January 1990 decision, the Board denied entitlement to service connection for a bilateral hearing loss disability; and, in June 1990, the Board denied the Veteran's Motion for Reconsideration of that decision.  

3.  In a July 2008 rating decision, the RO denied, in pertinent part, claims of service connection for tinnitus, nerve compression syndrome of the median and ulnar nerves of the left wrist and carpal tunnel syndrome (CTS); and, determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a bilateral hearing loss disability.  

4.  The Veteran timely appealed the July 2008 rating decision's denial of service connection for a bilateral hearing loss disability, nerve compression syndrome of the median and ulnar nerves of the left wrist and CTS; the Veteran did not appeal the July 2008 denial of service connection for tinnitus.

5.  In a November 2013 decision, the Board denied service connection for the claimed neurological impairment of the left wrist; and, denied service connection for a bilateral hearing loss disability because new and material evidence had not been received to reopen the previously denied claim.  

6.  In a June 2012 rating decision, the RO denied the Veteran's April 2012 request to reopen his previously denied claim of service connection for tinnitus, and also denied a claim of service connection for a sleep disorder.  The Veteran perfected an appeal as to these issues with the submission of a VA Form 9, substantive appeal to the Board in October 2013; however, the issues were not certified to the Board on appeal until after the Board issued its November 2013 decision.  

7.  Presuming its credibility, evidence received since the July 2008 rating decision which denied service connection for tinnitus relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for tinnitus.  

8.  Presuming its credibility, evidence received since the November 2013 Board decision relates to an unestablished fact necessary to substantiate the claims of service connection for a bilateral hearing loss disability; and, nerve compression syndrome of the median and ulnar nerves of the left wrist and CTS; is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims of service connection for a bilateral hearing loss disability and nerve compression syndrome of the median and ulnar nerves of the left wrist and CTS (neurological impairment of the left upper extremity).  

9.  The evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are related to in-service noise exposure.  

10.  The Veteran's sleep apnea had its onset many years following discharge from service and is not otherwise related to service, including the service-connected tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issue of entitlement to a compensable disability rating for the service-connected flexion deformity of the left fifth finger have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The July 2008 rating decision's denial of service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2017).

3.  The November 2013 Board decision denying service connection for nerve compression syndrome and CTS of the median and ulnar nerves of the left wrist; and a bilateral hearing loss disability, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2017).  

4.  New and material evidence has been received sufficient to reopen the claims of service connection for tinnitus, a bilateral hearing loss disability, and for neurological impairment of the left upper extremity.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  Resolving all doubt in favor of the Veteran, the criteria for service connection for a hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A 5107(b) (West 2014), 38 C F R §§ 3 102, 3 159, 3 303, 3.385 (2017).  

6.  Resolving all doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A 5107(b) (West 2014), 38 C F R §§ 3 102, 3 159, 3 303, (2017).  

7.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A 5107(b) (West 2014), 38 C F R §§ 3 102, 3 159, 3.303, (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by May 2012 and July 2014 letters to the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), personnel records, and VA treatment records have been associated with the record.  The Veteran has provided testimony at a hearing.  
In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Withdrawn Claim

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  

In this case, the Veteran (appellant) has withdrawn this appeal as to the issue of entitlement to a compensable disability rating for the service-connected flexion deformity of the left fifth finger, and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to a compensable disability rating for the service-connected flexion deformity of the left fifth finger and it is therefore dismissed.

III.  New and Material Evidence

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  Board decisions are final when issued, unless the Board Chairman orders reconsideration.  38 C.F.R. § 20.1100(a) (2017).  Reconsideration of the November 2013 Board decision has not been ordered.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2017).  

The July 2008 rating decision's denial of service connection for tinnitus is final because the Veteran did not timely appeal that determination.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

The November 2013 Board decision is final.  38 C.F.R. § 20.1103 (2017).

In addition, no evidence that was relevant to the issues was filed with VA during the appeal period(s), thus, new and material evidence was not submitted so as to vitiate the finality of those decisions.  38 C.F.R. § 3.156(b) (2017).

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

As noted above, the RO's July 2008 rating decision (with respect to the denial of service connection for tinnitus); and, the Board's November 2013 decision are final.  

Since the July 2008 rating decision, additional evidence pertinent to the claim of service connection for tinnitus has been added to the claims file, including the Veteran's May 2017 videoconference testimony and a May 2017 medical opinion.  At his May 2017 videoconference, the Veteran testified that he began to notice tinnitus during service after in-service noise exposure, but that he did not know what the ringing in his ears was from until after service discharge.  He testified that he did not file a claim for tinnitus earlier because he was not sure exactly what was wrong with him.  He also testified that he first noticed a hearing loss during service, even though he never complained of such at the time of discharge.  Additionally, in a May 2017 opinion the Veteran's private otolaryngologist (ENT specialist) opined that the Veteran's tinnitus and hearing loss were related to in-service noise exposure.  Presuming its credibility, this evidence is new and material.  

This same evidence was also added to the claims file after the November 2013 Board decision denying service connection for a hearing loss disability.  

The evidence was not previously of record and raises a reasonable possibility of substantiating the claims of service connection for tinnitus and hearing loss.  As the new evidence addresses the reason for the prior denials, it is material and the claims may be reopened.  

Similarly, following the November 2013 Board decision, additional evidence pertinent to the claim of service connection for neurological impairment of the left upper extremity has been associated with the claims file, including a medical opinion dated in June 2016 from the Veteran's private doctor T.B. indicating that the Veteran's wrist injury effects his nerves, that CTS should be ruled out, and that his disability was caused by the in-service injury because the Veteran has had chronic pain since the in-service injury.  Additionally, arthritis, limitation of motion of the hand, and decreased grip strength were all noted at an October 2014 VA examination.  Presuming the credibility of this evidence, it is new and material because it suggests a nexus between current neurological impairment and the in-service injury.  The evidence was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for neurological impairment of the left upper extremity.  As the new evidence addresses the reason for the prior denial, it is material and the claim may be reopened.  

The reopened claim of service connection for neurological impairment of the left upper extremity is addressed in the REMAND which follows.

IV.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2017).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Hearing Loss & Tinnitus

Although the Veteran asserts that he first noticed hearing loss and tinnitus in service, he did not report that to an examiner at discharge, and the Veteran's discharge examination is negative for findings or diagnoses of hearing loss or tinnitus.  In various statements submitted over the years, the Veteran has reported that he had ear pain in service, and experienced hearing loss and ringing in his ears, but when he reported the symptoms he was told to wear ear plugs, and was not taken seriously.  The Veteran has also provided numerous lay statements from family members and fellow servicemen who recalled the Veteran complaining of ear pain and hearing loss during service.  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

As noted above, the Veteran has been reporting for years that he first noticed hearing loss and tinnitus during service.  

The Veteran is competent to report observable symptoms such as difficulty hearing and ringing in the ears.  These are symptoms capable of lay observation, and there is no reason to doubt the Veteran's credibility in this regard.  

There is a current diagnosis of hearing loss for VA purposes, and the Veteran has been prescribed hearing aids for hearing loss.  Likewise, the Veteran has tinnitus.  

At a May 2008 VA examination, the Veteran reported in-service noise exposure from working on the flight line without hearing protection.  He denied post-service occupational and recreational noise exposure.  The examiner noted the Veteran's reports of hearing loss and tinnitus in service, but then concluded that there was no evidence of hearing loss or tinnitus in service, despite the Veteran's reports.  

However, as noted above, the Board finds no reason to doubt the Veteran's competent statements regarding the onset of his hearing loss and tinnitus; and, while he may not have had a hearing loss for VA purposes at the time of discharge from service, it appears from the Veteran's statements that he at least noticed some decrease in hearing at that time.  This, combined with the doctor's May 2017 opinion that the Veteran's hearing loss and tinnitus were most likely caused by noise exposure in the military, provides the evidence necessary to decide the claim.  The doctor noted that repeated noise exposure in the military produces hearing loss and tinnitus; and, the evidence of record does not suggest that the Veteran was otherwise exposed to acoustic trauma after service.  

The evidence of record, at the very least, is in equipoise and, accordingly, service connection for hearing loss and tinnitus is warranted.  

Sleep Disorder

The Veteran has a current diagnosis of sleep apnea.  Although the Veteran contends that his sleep apnea is related to his tinnitus, he has neither provided any competent evidence to support this contention, nor has he provided a basis for why he believes this is so.  Moreover, the causation of his sleep apnea is a complex medical question not capable of lay observation.  

Sleep apnea was not shown during service or for many years after service discharge, and the Veteran does not contend that he has had symptoms since service.  A July 2012 private sleep study confirmed a diagnosis of mild to moderate obstructive sleep apnea syndrome associated with moderate oxygen desaturations.  

The Veteran's statements alone, without any indication that the Veteran's sleep apnea could be associated with his tinnitus, does not trigger VA's duty to obtain a medical opinion as to whether the Veteran's sleep apnea is secondary to the Veteran's tinnitus, where, as here, the Veteran's assertions are not capable of lay observation and the Veteran has not provided any evidence which may even potentially support his contention.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2017).  

An August 2012 private treatment record suggests that, in addition to sleep apnea, the Veteran's tinnitus may be affecting his sleep; however, there is no suggestion of a cause/effect relationship between the sleep apnea and the tinnitus.  Moreover, as noted above, service connection for tinnitus is granted pursuant to this decision on the basis that it is related to in-service noise exposure.  Difficulty sleeping due to tinnitus is a symptom, and not a separately ratable service-connected disability such as obstructive sleep apnea; and, the Veteran's sleep apnea is not related to service.  

Accordingly, service connection for sleep apnea is not warranted.  


ORDER

The claim for a compensable disability rating for the service-connected flexion deformity of the left fifth finger is dismissed.  

The previously denied claim of service connection for tinnitus is reopened; and, service connection for tinnitus is granted.  

The previously denied claim of service connection for a bilateral hearing loss disability is reopened; and, service connection for a bilateral hearing loss disability is granted.  

The previously denied claim of service connection for neurological impairment of the left upper extremity is reopened; and, to this limited extent, the appeal is granted.

Service connection for a sleep disorder is denied.  


REMAND

The Veteran contends that he has pain and limited motion of his entire left hand as a result of the same in-service left wrist/hand injury which damaged his left fifth finger.  

The Veteran has a diagnosis of arthritis of the left hand, decreased grip strength in the left hand, and numbness and tingling in the left hand, arm and elbow.  He has complained of chronic pain in his left hand since the injury.  A February 2017 VA outpatient occupational therapy note indicates that the Veteran had cubital surgery for the left arm in April 2014 and his post-surgical diagnosis was ulnar neuropathy.  He also had a past history of carpal tunnel syndrome (CTS).

In a June 2017 statement, Dr. T.B. opined that the Veteran's wrist injury effected the nerves in his left upper extremity, and this was the likely cause of his pain; however, Dr. T.B. did not specify the functional impairment or neurological diagnoses associated with the left upper extremity, and no opinion as to the likely etiology of the arthritis was provided.  

A medical opinion is necessary to determine whether the Veteran's arthritis of the left hand is related to the in-service injury; and what neurological impairment of the left upper extremity, if any, is related to the in-service injury.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all outstanding VA medical records pertinent to the claims on appeal generated since June 1, 2017.  

2.  With appropriate authorization, obtain and associate with the record all outstanding private treatment records identified by the Veteran as pertinent to his claims on appeal.  

3.  Schedule the Veteran for the an examination with a physician who can assess the current nature, extent, and etiology of the left hand and upper extremity disabilities.  

The electronic claims file via VBMS must be made available to the examiner for review.  The examiner is requested to obtain a complete history from the Veteran regarding his left upper extremity pain, numbness, and tingling.  

After examination of the left upper extremity, including the hand, wrist and elbow, the examiner should opine as to the following:

Is it as likely as not (a 50 percent or higher probability) that the Veteran's DJD of the left hand is related to the in-service left wrist/hand injury?  

After completing any necessary neurological testing, please provide all current diagnoses with respect to the neurological impairment of the hand/wrist, forearm/elbow; and, opine as to whether it is as likely as not that the Veteran's neurological impairment of the left upper extremity, including the hand, wrist, and elbow/forearm is related to the in-service left hand/wrist injury, keeping in mind that the Veteran has reported pain and other symptoms since the injury, and the left finger flexion deformity has already been deemed service-connected.  

The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  All opinions should be supported by a an adequate rationale.  Further, the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the claimed conditions.  

4.  After the above development is completed, readjudicate the claim(s) of service connection for residuals of a left hand injury, including both neurological impairment and residuals other than neurological.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and be provided an appropriate opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


